100 N.Y.2d 638 (2003)
SOOK HI LEE, Appellant,
v.
401-403 57TH ST. REALTY CORP. et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 28, 2003.
Decided October 30, 2003.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the denial of appellant's motion to amend the complaint, dismissed upon the *639 ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.